Exhibit 99.1 AMCOL International Corporation (NYSE: ACO) Reports Second Quarter Results HOFFMAN ESTATES, IL(Marketwire - July 22, 2011) - For the second quarter of 2011, AMCOL International Corporation (NYSE: ACO) generated diluted earnings per share attributable to its shareholders of $0.43 per share versus $0.51 per share in the prior year's quarter. Net sales increased 13.6% to $250.8 million for the quarter ended June 30, 2011, as compared to $220.7 million for the 2010 period. Gross profits increased 3.3% while gross margins decreased from 27.5% to 25.0%. Operating profit decreased 6.8% to $22.1 million. The increase in our effective tax rate from 25.4% in the second quarter of 2010 to 30.1% in the 2011 quarter comprised $0.03 of the $0.08 decrease in diluted earnings per share attributable to our shareholders. Fluctuations in foreign exchange rates accounted for 24.5% of the increase in sales, and helped offset more than one third of the organic decrease in operating profits. During the current quarter, our start-up chrome sand operations experienced net losses of $0.03 per diluted share. For the remainder of fiscal 2011, we expect our chrome sand operations to generate net losses of between $0.08 to $0.12 per diluted share; this excludes an estimated $0.05 per diluted share benefit resulting from a contingent gain we will record in Q3 associated with our chrome sand mining costs. "Although sales for the quarter were in line with our expectations, our gross margins deteriorated in each of our three major business segments and led to our disappointing earnings in Q2," said Ryan McKendrick, AMCOL President and Chief Executive Officer. "The Minerals and Materials segment experienced good revenue growth. But gross margins decreased in our chrome sand business, our Asia operations, and our domestic operations, all of which contributed to the 3.2 percentage point decrease in margins for the segment as compared to Q2 2010. Our domestic operations experienced production cost increases, mostly related to fuel and labor costs. Our chrome sand business will continue to present challenges for the balance of the year as we upgrade our plant to improve throughput and product yields. Rapidly rising costs in Asia have not yet been fully offset by price increases, especially in Thailand and South Korea where margins have dropped by almost four percentage points as compared to the prior year's quarter. Our pet products business has been negatively impacted by reduced demand for both bulk as well as packaged products from large private label customers. AMCOL International Corporation Q2 2011 Earnings Release - July 22, 2011 Page 2 of 12 Our domestic metalcasting business our largest business unit continues to perform well, maintaining gross margins despite rising costs," continued McKendrick. "The Environmental segment generated 25% sales growth over Q2 2010. We were disappointed in the more than 3 percentage point decrease in gross margins as compared to the prior year's quarter though. We experienced cost increases in Europe and are implementing plans to increase our margins in this geographic market. Although our U.S. based contracting services business had strong sales growth, the business overall continues to generate less than desired gross profits. Controlling SG&A costs remains an area of focus in this segment overall," McKendrick added. McKendrick continued, "The Oilfield Services segment also experienced revenue growth consistent with our expectations. Its sales mix, however, negatively impacted gross margins. Revenues from high margin, offshore services in the Gulf of Mexico ('GOM'), including our flagship filtration services, decreased as compared to the prior year's quarter, leading to an overall 4.1 percentage point decrease in gross margins for the segment. We see no indication that deep water activity will increase in the GOM over the next couple of quarters." "The outlook for many of the major business units within our segments remains positive, but several areas will continue to present challenges. Demand in our metalcasting markets is expected to remain strong in the U.S. and Asia due to strong automotive and heavy equipment production. Our Building Materials group within the Environmental segment is continuing profitable growth despite relatively soft market conditions for non-residential construction primarily due to successful new product introductions. However, competition in the Lining Technologies area is limiting our ability to improve margin through pricing. Although our Oilfield Services' gross margins will continue to be impacted by the decline in deep water activity in the GOM, we are working hard to improve margins in other service offerings within this segment. Gross margin improvement will be the area of strong focus across all segments," he concluded. STATEMENT OF OPERATIONS HIGHLIGHTS: The statement of operations highlights are supported by the quarterly segment results schedules included in this press release. The following comments relate to our results for the current quarter as compared to the second quarter of 2010, unless otherwise noted. Net sales: Net sales increased $30.1 million or 13.6%. Minerals & Materials: The majority of the revenue improvement was due to increased volumes, principally in our domestic and Asian metalcasting markets, and our relatively new chrome sand product offerings. These markets continue to experience an increase in demand for automobile and heavy equipment castings. In addition, approximately 22% AMCOL International Corporation Q2 2011 Earnings Release - July 22, 2011 Page 3 of 12 of the increase in net sales was driven by favorable fluctuation in foreign currency exchange rates. Environmental: This segment continues to see an increase in demand that is more pronounced given the depressed economic environment that existed during the prior year's period. The total increase in revenues was $16.1 million, or 24.6%. Approximately 80.2% of the increase in this segment's sales is attributable to organic growth with the remainder related to favorable fluctuations in foreign currency exchange rates. The increase occurred mostly in our domestic contracting services business and our European operations. Our domestic contracting services' prior year's results were heavily affected by the recession underway at that time, making comparisons to that period somewhat irrelevant for this business. Our European business continues to grow organically due to growing economies in Eastern Europe, new sales representation in certain geographic markets, and increased contracting services revenues. Oilfield Services: The growth in revenues occurred primarily in our domestic businesses as several of our businesses, especially our coil tubing services, continue to benefit from increased demand in the Texas shale regions. Our pipeline services also experienced increased demand as high oil prices increase our customers' maintenance needs. Our domestic filtration revenues suffered significantly this quarter due to depressed offshore activity resulting from the low amount of drilling permits being issued in the GOM. Regarding our foreign operations, revenues in Australia decreased (due to a large customer contract that ended in Q3 2010) while all other foreign businesses experienced revenue growth. Transportation: Nearly all of the revenue increase was due to increased fuel-surcharges. This segment continues to see an increase in services being provided to divisions with our other subsidiaries, principally our metalcasting and pet products groups; these intercompany revenues are eliminated in the corporate segment. Gross profit: Gross profit increased $2.0 million, or 3.3%. Gross margins, however, decreased across all segments as discussed below. Minerals & Materials: Gross profit decreased slightly but gross margins decreased 320 basis points to 22.5%. The decreased margins occurred in Asia and our domestic business, which experienced increased manufacturing costs, and in our start-up chrome sand operations in South Africa. We continue to focus on improving our chrome sand operations, which began late in the second quarter of 2010. Environmental: Gross profit increased $2.5 million, or 12.2%, from the 2010 quarter. The increase in gross profit was derived largely from the increased sales levels as previously mentioned. Gross margins, however, decreased 310 basis points to 27.8%. The decrease in margins occurred due to a change in product mix as well as increased production costs and raw material costs. AMCOL International Corporation Q2 2011 Earnings Release - July 22, 2011 Page 4 of 12 Oilfield Services: Gross profit decreased due to the 410 basis point decrease in gross margins derived from a change in our sales mix. Although revenues increased, the increases were concentrated in onshore as opposed to offshore work. This shift decreased profitability as offshore work is more profitable. Gross margins in our international business also decreased due to the completion of a large job in Australia in Q3 2010. Selling, general and administrative expenses (SG&A): The 9.8% increase in SG&A expenses was driven mostly by increases in our Minerals & Materials and Environmental segments with 28.6% of the increase arising from unfavorable changes in foreign currency exchange rates. The organic increase resulted primarily from increased employee and employee related expenses. Income tax expense: Our income tax expense increased due to an increase in our effective tax rate, which increased due to our expectation that our foreign operations will generate less of our total 2011 pre-tax income than previously anticipated. FINANCIAL POSITION AND CASH FLOW HIGHLIGHTS: Long-term debt increased slightly to $240.5 million since our prior year-end, and we reduced our cash balance by $9.3 million to $17.9 million during that time. Long-term debt as a percentage of total capitalization was 36.7% at June 30, 2011 as compared to 37.1% at December 31, 2010. Since the prior year-end, we have increased our non-cash working capital by $30.7 million due to growth we've had in 2011. Cash flow generated from operating activities was $13.8 million through the first six months of 2011 as compared to $6.9 million in the prior year period. The increase results from greater income and non-cash charges. Capital expenditures for the six months ending June 30, 2011 were $24.8 million as compared to $25.9 million in the prior year's period. In each of these periods, expenditures associated with our start-up chrome sand operations were $2.8 million and $13.4 million, respectively. In the six months ending June 30, 2011, the majority of our capital spending occurred in our Oilfield Services segment and our Minerals and Materials segment. Dividends through June 30, 2011 remained roughly the same over the prior year period as our dividend per share has remained constant at $0.18 per quarter per share. AMCOL International Corporation Q2 2011 Earnings Release - July 22, 2011 Page 5 of 12 This release should be read in conjunction with the attached unaudited, condensed, consolidated financial statements. It contains certain forward-looking statements regarding AMCOL's expected performance for future periods and actual results for such periods might materially differ. Such forward-looking statements are subject to uncertainties, which include, but are not limited to, actual growth in AMCOL's various markets, utilization of AMCOL's plants, currency exchange rates, currency devaluation, delays in development, production and marketing of new products, integration of acquired businesses, and other factors detailed from time to time in AMCOL's annual report and other reports filed with the Securities and Exchange Commission. AMCOL undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in AMCOL's expectations. AMCOL International, headquartered in Hoffman Estates, IL, develops and markets a wide range of mineral and technology based products and services for use in various industrial, environmental and consumer applications. AMCOL is the parent company of American Colloid Company, CETCO (Colloid Environmental Technologies Company), CETCO Oilfield Services Company and the transportation operations, Ameri-co Carriers, Inc. and Ameri-co Logistics, Inc. AMCOL's common stock is traded on the New York Stock Exchange under the symbol ACO. AMCOL's web address is www.amcol.com. AMCOL's quarterly quarter conference call will be available live today at 11 a.m. ET on the AMCOL website via webcast or by dialing 1.877.718.5092. Financial tables follow. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Six Months Ended Three Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) ) 20 Net income (loss) Net income (loss) attributable to noncontrolling interests 4 ) 3 92 Net income (loss) attributable to AMCOL shareholders $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Basic earnings per share attributable to AMCOL shareholders $ Diluted earnings per share attributable to AMCOL shareholders $ Dividends declared per share $ AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS June 30, December 31, (unaudited) * Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, mineral rights and reserves: Land Mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investments in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other long-term liabilities Total noncurrent liabilities Shareholders' Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income Less: Treasury stock ) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity Total Liabilities and Shareholders' Equity $ $ * Condensed from audited financial statements. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Six Months Ended June 30, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets ) ) Decrease (increase) in noncurrent assets ) ) Increase (decrease) in current liabilities Increase (decrease) in noncurrent liabilities Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures ) ) Investments in and advances to affiliates and joint ventures ) ) Other Net cash (used in) investing activities ) ) Cash flow from financing activities: Net change in outstanding debt Proceeds from sales of treasury stock Dividends ) ) Excess tax benefits from stock-based compensation Net cash provided by (used in) financing activities Effect of foreign currency rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) QUARTER-TO-DATE Minerals and Materials Three Months Ended June 30, 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -1.3 % General, selling and administrative expenses % % % Operating profit % % ) -10.0 % Three Months Ended June 30, Environmental 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended June 30, Oilfield Services 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -2.6 % General, selling and administrative expenses % % % Operating profit % % ) -24.8 % Three Months Ended June 30, Transportation 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % 97 % General, selling and administrative expenses % % % Operating profit % % ) -2.0 % Three Months Ended June 30, Corporate 2011 vs. 2010 (Dollars in Thousands) Intersegment shipping sales $ ) $ ) $ ) Intersegment shipping costs ) ) ) Gross profit (loss) - General, selling and administrative expenses ) -14.2 % Operating loss ) ) -16.3 % AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) YEAR-TO-DATE Minerals and Materials Six Months Ended June 30, 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Six Months Ended June 30, Environmental 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit (loss) % % % Six Months Ended June 30, Oilfield Services 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Six Months Ended June 30, Transportation 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % ) -5.0 % Six Months Ended June 30, Corporate 2011 vs. 2010 (Dollars in Thousands) Intersegment sales $ ) $ ) $ ) Intersegment cost of sales ) ) ) Gross profit (loss) ) - ) General, selling and administrative expenses ) -10.5 % Operating loss ) ) -7.3 % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) QUARTER-TO-DATE Composition of Sales by Geographic Region Three Months Ended June 30, 2011 Americas EMEA Asia Pacific Total Minerals & Materials % Environmental % Oilfield Services % Transportation % Total - current year's period % Total from prior year's comparable period % Percentage of Revenue Growth by Component Three Months Ended June 30, 2011 vs. Three Months Ended June 30, 2010 Base Currency Business Acquisitions Translation Total Minerals & Materials % Environmental % Oilfield Services % Transportation -2.1
